DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the 
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-2, 5-9, 12-17, and 19-26, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, 16, and 21, each newly recites “pre-formed attachment material” (claim 1 line 7; claim 9 line 6; claim 16 line 8, claim 21 line 7), which lacks support from the original specification.  The terminology “pre-formed” is neither defined nor mentioned in the original written description; and therefore lacks antecedent basis in the written description. 
a well portion having a shape and orientation for forming an orthodontic attachment from the pre-formed attachment material” (emphasis added).  Such “forming an orthodontic attachment” by the well portion’s shape and orientation contradicts the notion that the attachment material is pre-formed.  Therefore, the newly recited limitation(s) “pre-formed” is considered to be new matter.  
Note that all dependent claims are rejected herein based on dependency of base claims rejected herein. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-9, 12-17, and 21-26, are rejected under 35 U.S.C. 103 as being unpatentable under Phan et al. (2002/0106604) in view of Schinhammer (4,094,068). 
Regarding claim 1, Phan et al. discloses a dental attachment formation structure system 105 (Fig. 14D) comprising: a body 105 including a conformal surface 401 shaped and configured to conform to contours of a buccal exterior surface of a tooth (Fig. 14D).  The body 105 includes a well portion 302 having a shape and orientation for forming an orthodontic attachment 400 at a specified location on the buccal exterior surface of the tooth (Fig. 14D).  Phan et al. further discloses a pre-
Regarding the newly recited limitation(s) “pre-formed” attachment material, note that Phan et al.’s Fig. 14A shows the attachment material 400 is pre-formed, i.e. rigid enough to hold its shape within the shell 302 (Fig. 14A).  Phan et al. further discloses the attachment material 100 is a pre-formed rigid material that may become temporarily malleable upon exposure to a stimulus (paragraph 52). 
Furthermore, note that Phan et al.’s embodiment of Figures 13A-13D discloses the attachment material 100 may be pre-formed on mold 306  (Figs. 13A-13D, paragraph 55).  
Phan et al. fails to disclose a release layer covering the well portion to retain the attachment material within the well portion, as claimed.  Schinhammer discloses an orthodontic assembly comprising a body 9 conforming to a tooth, and having a well receiving an attachment material 7/10 therein (Fig. 4).  There is further a release liner 8 covering the well portion to retain the attachment material 7 within the well portion (Fig. 4).  The release liner 8 is shown to conform to a shape of the buccal exterior surface of a tooth Z (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al. by including a release liner covering the well portion as taught by Schinhammer in order to retain and seal the attachment material from air exposure and contamination as until ready to use and wherein the release liner conforms to the buccal surface of the tooth.  
As to claim 2, Phan et al. shows the well portion 302 allows the attachment material 400 to be placed in contact with the exterior surface of the tooth 103 (Figs. As to claims 5-6, Phan et al. discloses material 400 is light 402 curable (Fig. 14D; paragraphs 52 and 56) wherein the material 400 itself is an adhesive material sufficiently bonding to the tooth since it is polymerizable.  As to claims 7-8, Phan et al. discloses at least a portion of the body is made of material that is transparent to transmit light 402 (Fig. 14D, paragraph 7).  
As to claim 22, Phan et al. discloses the dental attachment formation structure body is constructed of a flexible/elastic material that is configured to bend against the buccal exterior surface of the tooth (paragraph 6).  
As to claim 23, in Figs. 13A-13D, Phan et al. discloses the pre-formed attachment material 100 is sufficiently rigid to maintain a specified shape 100 within the well portion 302 (Figs. 13A-13D; paragraph 55).  
As to claims 24-25, in Fig. 14D, Phan et al. discloses the pre-formed attachment material 400 is directly fabricated within/by the body 105’s well portion 302 (Fig. 14D). 

Regarding claims 9 and 12-13, Phan et al. in view of Schinhammer discloses the invention substantially as claimed as detailed above with respect to claims 1-2 and 5-8.  As to claims 14-15, Phan’s device 105 as shown in Fig. 7 has a second surface accommodating an attachment that is to be attached to a second tooth, and a second well portion 302 to form a second orthodontic attachment (Fig. 7). 
	Regarding claims 16-17 and 21, Phan et al. in view of Schinhammer discloses the invention substantially as claimed as detailed above with respect to claims 1-2 and 5-8.  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. in view of Schinhammer, and further in view of Cohen (3,949,477)
	Phan/Schinhammer discloses the invention substantially as claimed according to claim 16 as detailed above.  Particularly to claims 19-20, Phan et al. discloses at least a portion of the body 105 is made of material that is transparent to transmit light 402 (Fig. 14D, paragraph 7) but is silent to the specifically claimed ultraviolet light transmissive material.  Cohen discloses an apparatus 15b made of material transparent to ultraviolet light; note that such apparatus 15b’s material is configured to manipulate light transmitted therethrough using optical properties such as its shape, thickness, etc. (Fig. 7; column 4 lines 1-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan/Schinhammer’s apparatus body from ultraviolet light transmissive material as taught by Cohen in order to transmit ultraviolet light therethrough to cure an ultraviolet light curable material therein.  
    
7.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable under Phan et al. in view of Schinhammer, and further in view of Kopelman (2015/0216627).  
	As to claim 26, Phan/Schinhammer discloses the invention substantially as claimed except for the body includes multiple segments that are separatable by one or more score lines.  Kopelman discloses a shell body 304 (3A-3B), 456 (Fig. 4B) including multiple segments that are separable by one or more score lines 308, 454, respectively (paragraph 126).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan/Schinhammer by .  
Response to Arguments
8.	Applicant’s arguments filed regarding the amendments made to the claim have been fully considered but fail to overcome the ground(s) of rejection under Phan et al. in view of Schinhammer.
Regarding the newly recited limitation(s) “pre-formed” attachment material, note that Phan et al.’s Fig. 14A shows the attachment material 400 is pre-formed, i.e. rigid enough to hold its shape within the shell 302 (Fig. 14A) as recited in new claim 23.  Phan et al. further discloses the attachment material 100 is a pre-formed rigid material that may become temporarily malleable upon exposure to a stimulus (paragraph 52). 
Furthermore, note that Phan et al.’s embodiment of Figures 13A-13D discloses the attachment material 100 may be pre-formed on mold 306  (Figs. 13A-13D, paragraph 55).  
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772